Citation Nr: 1541956	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-13 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claim.  The RO in Houston, Texas, currently has jurisdiction of the claim.

The Board remanded the claim in May 2015 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has not reported continuous symptoms of tinnitus since service or since his discharge from service, and his bilateral tinnitus has not been attributed to the alleged in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in January 2008 with regard to the claim for service connection for tinnitus.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in May 2008.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and identified private treatment records have been obtained and associated with the file.  A VA examination with respect to the issue on appeal was obtained in May 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's May 2015 remand instructions, as arrangements were made to obtain the Veteran's complete treatment records from Brown Hearing Center.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also August 2015 letter.  The Veteran provided a response to the August 2015 letter that same month, indicating that he had called Brown Hearing Center and that they did not have any records in their system.  

All known and available records relevant to the claim have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  Moreover, the record shows that the appellant has been represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  As VA has substantially complied with the notice and assistance requirements, the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculosis disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for tinnitus.  He contends that he performed duties as a boiler man in the Navy such that acoustic trauma should be conceded.  The Veteran also reports that it is his opinion that being enclosed in a five inch gun mount during World War II, and being situated behind the number one gun mount, exposed him to a consistent noise hazard, and that even his regular work in service exposed him to consistent noise since guns were used non-stop.  See September 2013 In Lieu of VA Form 646; August 2015 VA Form 21-4138.  

Service treatment records, to include a December 1945 separation examination, are devoid of reference to complaint of, or treatment for, tinnitus or ringing in the ears.  

The Veteran underwent a hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in May 2012, at which time his record was reviewed.  The Veteran reported serving as a Seaman in the Navy for three years and that he worked for DuPont as a general mechanic for 33 and one half years.  He indicated that he started wearing hearing protection "when OSHA came out," or 1981, and that he wore hearing protection at the plan "about half the time."  The Veteran reported daily, bilateral tinnitus, but had no idea when his tinnitus started.  The examiner provided an opinion that it is at least as likely as not that the Veteran's tinnitus is a symptom associated with his hearing loss and that it is less likely than not that the tinnitus was caused by or a result of military noise exposure.  The rationale in support of the opinion was that the Veteran did not know when his tinnitus started and that he had a history of occupational noise exposure capable of having caused the totality of his tinnitus.  The examiner also noted that the Veteran did not report a specific event relating to the onset of tinnitus.  

The preponderance of the evidence of record does not support the claim for service connection for tinnitus.  The Board acknowledges that the Veteran has a current diagnosis of bilateral tinnitus and that he has competently and credibly reported exposure to acoustic trauma while in service.  In other words, his alleged exposure to acoustic trauma during service is conceded for the purposes of this decision.  None of the post-service evidence of record, however, to include the statements submitted by the Veteran in support of his claim, reference that he has had continuous symptoms of tinnitus since service, since his discharge from service, or within one year of his December 1945 discharge from service.  Rather, at the time of a May 2012 hearing loss and tinnitus DBQ, the Veteran reported that he had no idea when his tinnitus started.  Moreover, the May 2012 VA examiner referenced the Veteran's post-service occupational noise exposure while working as a general mechanic in providing an opinion that it is less likely than not that the tinnitus was caused by or a result of military noise exposure.  

In the absence of evidence that the Veteran has had continuous symptoms of tinnitus since service, and in the absence of any probative evidence attributing the Veteran's bilateral tinnitus to the alleged in-service noise exposure, service connection is not warranted on a direct basis.  In the absence of evidence that the Veteran exhibited tinnitus within one year of his December 1945 discharge from service, service connection is also not warranted on a presumptive basis. 

As the preponderance of the evidence is against the claim of entitlement to service connection for tinnitus, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Service connection for tinnitus is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


